Citation Nr: 1228138	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  05-19 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C with peripheral neuropathy.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1971 to July 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2003 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2007, the Board remanded the case to the RO for additional development.  

In October 2007, the Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's file. 

In May 2008, the Board remanded the case to the RO for additional development. 

In May 2011, Board requested a medical expert opinion concerning the claim from the Veterans Health Administration pursuant to 38 C.F.R. § 20.901(a).  Opinions were received in June 2011 and March 2012, and the Veteran has been provided copies of the opinions; in response he submitted additional argument in August 2011. 


FINDING OF FACT

Hepatitis C with peripheral neuropathy was not shown to have had onset during service; and there is no competent evidence that hepatitis C, first diagnosed after service, is related to a disease, an injury, or an event of service origin. 



CONCLUSION OF LAW

Hepatitis C with peripheral neuropathy was not due to disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided post- adjudication VCAA notice by letters, dated in January 2005 and March 2006.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The March 2006 letter included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim, except for a claim of secondary service connection, and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

To the extent the VCAA notice came after the initial adjudication in September 2003, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated as evidenced by the supplemental statements of the case, issued in July 2005, August 2007, and January 2010.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured by VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded a personal hearing before the undersigned in October 2007.  The RO obtained the service personnel and treatment records, VA records, records from the Social Security Administration, and private records such as those from Lenoir Memorial Hospital and Duplin Home Care & Hospice, which were identified by the Veteran.  The Veteran himself submitted several private physicians' statements to include those from Dr. E.L. Boyette, Dr. R.J. Maier, Dr. A.D. Smith., and Dr. G. Arepally.  

The claims file does not contain medical records pertaining to the Veteran's initial diagnosis of hepatitis C.  The Veteran submitted incomplete medical releases in June 2003 in order for the RO to obtain records on the Veteran's behalf from Duke Hospital and Duke Diagnostic Clinic.  The RO requested the Veteran to submit updated authorizations for the medical providers in June 2003, August 2004, and October 2009.  The October 2009 letter also requested the Veteran to submit records or a medical release for Appalachian Hall and Dr. Boyette.  The Veteran has not responded with either medical records or a medical release for the medical providers, and he has not identified any additional records for the RO to obtain on his behalf. 

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in December 2009, specifically to evaluate the nature and etiology of the Veteran's hepatitis C.  As the report of that VA examination mistakenly included information from the medical histories of other veterans contained in records submitted by the Veteran, it was determined that the medical opinion rendered was not adequate and that the Board's review of the claim would not be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 ((2007).  Therefore, in May 2011 the Board sought an additional medical opinion from a specialist in infectious diseases, and an opinion was received in June 2011 with an addendum opinion from another specialist in March 2012.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Principles of Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish a right to compensation for a present disability, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 


II.  Facts and Analysis

In seeking service connection for hepatitis C with peripheral neuropathy, the Veteran claims that he was infected with the hepatitis C virus during his period of service.  Primarily, he asserts that his infection was the result of receiving routine vaccinations through a jet injectors, or air guns, during service.  He also contends that other risk factors for the infection of hepatitis C in service consist of activities that exposed him to the blood of other soldiers, namely, knife throwing games in the barracks, cutting of hands and wrists, fights, mixing of blood, and sharing razors and toothbrushes.  The Veteran has specifically denied the use of intravenous drugs. 

In support of his claims, the Veteran has submitted copies of articles obtained through internet sources and the Food and Drug Administration, regarding the possibility of hepatitis C infection from the use of jet injectors.  Two notebooks of materials gathered from his and his wife's research into the likelihood of contracting the hepatitis C virus through jet injectors were received at the time of an October 2007 hearing.  Also contained in these notebooks, as well as in other evidence submitted, are records to show that references to the Veteran as a drug addict with a history of drug abuse were in relation to his use of prescribed methadone to treat severe pain from peripheral neuropathy caused by the hepatitis C virus.  

The service personnel records show that the Veteran served on active duty from September 1971 to July 1972.  His tour of duty included service in Germany beginning in February 1972.  He was AWOL (away without leave) for 29 days from June 11, 1972 to July 9, 1972.  On July 10, he was dropped from the rolls (for desertion).  His discharge on July 13, 1972 was on "hardship" grounds.  His military awards consisted of the National Defense Service Medal.  

The service treatment records do not document hepatitis C or any manifestations of hepatitis C during service. 

On the basis of the service treatment records, hepatitis C with peripheral neuropathy was not affirmatively shown to have had onset during service to establish service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service). 

Also, as there is no competent medical evidence during service or since service that hepatitis C or its manifestations were noted, that is, observed during service or for years after service discharge, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

After service, there are no medical records showing the Veteran's initial diagnosis of hepatitis C with peripheral neuropathy.  Evidently, he received a diagnosis of hepatitis C in 2000.  Records from the Social Security Administration indicate on a June 2000 disability determination evaluation report that the Veteran was diagnosed with hepatitis C three months earlier by a neurologist at Duke and that the Veteran also had peripheral neuropathy from nerve conduction studies at Duke.  Other records from the Social Security Administration include a clinic record dated in March 2000, in which Dr. Boyette stated that the Veteran had been to Duke, where the Veteran was found to have hepatitis C and was to be started on Interferon.  On three occasions during the course of the appeal, the RO requested the Veteran to submit records (or a medical release for the RO to obtain them) from Duke Hospital and Duke Diagnostic Clinic, where the Veteran was apparently treated beginning in 1998, according to his initial VA claim in June 2003.  He has not responded.  

The Veteran's wife indicated in a statement in July 2003 that the Veteran had been diagnosed initially with hepatitis C, cryoglobulinemia, and peripheral neuropathy by Duke Hospital, but that at one point in the 1980s a doctor had "off-handedly remarked" that the Veteran had tested positive for hepatitis C.  She could not remember who or when this occurred, and she later contradicted herself in a June 2005 statement when she stated that there were no tests specifically for hepatitis C until 1989.  (A VA outpatient record in October 2003 also related that the Veteran first learned of a hepatitis C virus infection in 1984 and was later seen at Duke in 1998, and a VA outpatient record in May 2008 related that hepatitis C was diagnosed in 1984/85.)  The Veteran's wife also asserted in July 2003 that the Veteran began experiencing muscle weakness and pain in his feet in the early 1990s, which worsened in 1997 while on a trip overseas.  In a June 2005 statement, she described the Veteran's experiences with extreme pain and weakness, particularly in his hands and feet during cold weather, in the mid to late 1980s, and his initial diagnosis of hepatitis C by Duke University Hospital in 2000.  She also stated that the Veteran first experienced pain in his feet and hands during the late 1970s, and it was diagnosed as possible arthritis.  

Based on the available medical records, hepatitis C was first diagnosed in 2000, although the lay evidence suggests that the Veteran had experienced neurological symptoms related to the hepatitis C virus many years before his diagnosis.  Regardless, documentation of hepatitis C with peripheral neuropathy comes many years after the Veteran's service discharge.  

As hepatitis is a viral disease that may be asymptomatic at the time of infection, service connection may still be granted even though the disability was first diagnosed after service, after considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  The central question presented is whether any event in service bears a causal relationship to the diagnosis of hepatitis C with peripheral neuropathy after service.  

Hepatitis C is spread primarily by contact with infected blood or blood products.  For example, unsterilized needles that might be used in applying a tattoo, and intravenous drug use are recognized risk factors for hepatitis.  

The Veteran has submitted statements from different physicians who link his hepatitis C with his military service.  Each statement, however, lacked a basis for the conclusion,  did not identify what history of the Veteran, such as his risk factors, was relevant in the formation of the opinion, and did not reference any evidence of record to support the conclusion.  The RO in an October 2009 letter notified the Veteran of the deficiencies of the medical opinions and requested that he seek a supplemental statement from them to enhance the probative value of their opinions, which would include reasons for their conclusions and citation to specific evidence of record and specific risk factors.  Further statements from these physicians were not received.  Thus, it is the Board's finding that their statements have little, if any, probative value in determining the onset of the Veteran's hepatitis C.  

Dr. Boyette stated in March 2003 that the veteran was a Vietnam veteran and that it was possible he had contracted hepatitis C in service, "as well as other sources."  Dr. Boyette did not explain how the hepatitis C virus could have been contracted in service.  He did not identify the "other sources" that could also be the cause of the hepatitis C infection.  He was also mistaken in identifying the Veteran as a Vietnam veteran, as the service personnel records show the Veteran did not serve in Vietnam.  Additionally, the statement implicates other competing risk factors for the cause of the Veteran's hepatitis C virus infection.  

Dr. Smith stated in June 2006 that he had spoken with the Veteran in detail about his medical history and reviewed pertinent laboratory data.  In his view, it was more likely than not that the veteran contracted hepatitis C during service.  He did not provide any basis for his conclusion and did not identify what history from the Veteran was relevant to him in forming his opinion.  Incidentally, Dr. Smith's statement related the Veteran's peripheral neuropathy to his hepatitis C infection, by indicating that the primary complicating feature of the Veteran's liver disease was cryoglobulinemia, which had manifested in terms of his peripheral neuropathy.  

Dr. Arepally, a private hematologist who also treats VA patients at the Durham VA Medical Center, stated in October 2006 that based on his review of the Veteran's history and "all pertinent laboratory data regarding his diagnosis of cryoglobulinemia," as well as discussions with other specialists caring for the Veteran, it was his belief that the Veteran's severe neuropathy resulted from cryoglobulinemia and chronic hepatitis C virus.  He then opined that it was more likely than not that the Veteran contracted hepatitis C from his military service.  The physician did not provide any explanation for his opinion or address any risk factors, and he made no references to evidence of record to support his opinion.  

A further review of the record does not disclose any other medical evidence that relates the Veteran's hepatitis C with peripheral neuropathy to his period of service.  For example, VA outpatient records in October 2006, April 2007, and May 2008 indicate that the Veteran's hepatitis C was of long-standing duration with onset probably in the mid-1970s.  Social Security Administration records included a private urgent care record from Anderson Area Medical Center dated in March 2000, which indicated in the Veteran's social history that he was in the Army and had not contracted any illnesses or injuries there.  

In December 2009, the Veteran underwent a VA examination to determine the etiology of his hepatitis C virus.  The examiner reviewed the record and addressed the Veteran's claimed risk factors during service to include immunization injectors, sharing of razors, and knife games.  She also noted his denial of a history of intravenous drug use.  The diagnosis was hepatitis C, with cryoglobulinemia and peripheral neuropathy associated with hepatitis C.  The VA examiner could not provide a definitive answer as to how or when the Veteran contracted hepatitis C, and concluded that she would be resorting to mere speculation to render such an opinion.  

The VA examiner explained the service records did not document any wound or incident in which the Veteran could have contracted hepatitis C.  She acknowledged that the sharing of razors was a potential route for transmission and that doubt had been raised as to whether the needleless jet injectors could transmit hepatitis C (while also indicating that the jet injectors had not been established as a source of hepatitis C transmission).  She found the case to be complicated by the history of drug use, noting too that the documented history of drug use was inconsistent in the medical record.  Unfortunately, in reviewing the Veteran's medical history and risk factors, the examiner mistakenly referred to information contained within submissions from the Veteran in support of his claim, that is, prior Board decisions and medical opinions that were issued to other veterans in similar situations.  This erroneous information included a statement indicating that the Veteran was hospitalized for hepatitis and drug abuse in 1974 at Cutler Army Hospital and that he had a 1978 blood transfusion at the Houston VA Medical Center.  The examiner stated that if there was indeed a history of intravenous drug use, this "would clearly be the most likely source of his hepatitis C, especially in the absence of other documented suspected exposure."  

Given the speculative nature of the VA medical opinion as well as the apparent reliance on information unrelated to the Veteran in regard to risk factors, the VA examination report is of limited probative value in determining the etiology of the Veteran's hepatitis C.  With such limitations, the Board in May 2011 sought a medical expert opinion through the VA Veterans Health Administration (VHA).  The question that was posed to a specialist in infectious diseases was the following:  

Is it as likely as not that the Veteran hepatitis C was incurred due to active service?  The reasons and bases for this opinion should be included in detail.  Furthermore, each of the Veteran's contentions as to how he may have been infected should be discussed, as should his history of intravenous drug use.  The likelihood of infection from jet injectors, shared razors, knife games, blood around the barracks, and intravenous drug use should be discussed, as should the most likely mode of infection from among these possible sources.  If available, medical literature that discusses the likelihood of infection from these sources can be cited.  Any laboratory reports that would tend to show the actual time of infection should be identified.

The resulting specialist's opinion in June 2011 was sent to the Veteran.  The physician reviewed in detail the records regarding possible exposures to hepatitis C, finding that the service records did not reveal evidence of blood exposures that could be associated with the acquisition of hepatitis C.  In the physician's opinion, the "strongest and most likely sources of hepatitis C exposure and infection" for the Veteran were illicit drug use.  The physician referred to a Durham VA medical center record in 2006 in which the Veteran is described as having a three to four month history of intravenous drug use, and erroneously, to a diagnosis of hepatitis in 1974 associated with drug abuse (Cutler Army Hospital).  The physician concluded that the exact timing and source of exposure to the hepatitis C virus could not be made with certainty but that the most likely transmission route among the multiple documented risk factors was the Veteran's intravenous drug use history from the records in December 2002 and May 2006.  

An addendum VHA medical opinion was sought following argument received from the Veteran's wife, who pointed out the physician's erroneous reliance on certain referenced medical history and disputed the Veteran's alleged intravenous illicit drug use history.  She stated that the Veteran was never hospitalized at Cutler Army Hospital and did not have a diagnosis of hepatitis in 1974.  She also said that the Veteran's laboratory results were negative for illicit drug use in 2002, and that the report of a drug use history on a December 2002 record reflected that he has long suffered prejudice from the medical community due to a negative bias related to his use of methadone to treat pain.  In October 2011, the Board sought a clarifying medical opinion, given that the June 2011 opinion relied upon erroneous information regarding an alleged hospitalization in 1974 for hepatitis.  

An addendum VHA opinion in March 2012 was received from a different specialist in infectious diseases (because the previous reviewer is evidently deceased).  She stated that the fact that the Veteran was not hospitalized in 1974 did not change the opinion that the most likely source of the Veteran's hepatitis C exposure and infection was illicit drug use.  She discussed, with reference to medical literature, the risks of acquiring hepatitis C in terms of the Veteran's alleged sources, stating that the risk of acquiring hepatitis C through injection drug use was high and a more likely pathway for the transmission of hepatitis C than through razors or jet-gun immunization.  

There are no other medical opinions of record addressing the question of whether the Veteran's hepatitis C is related to particular risk factors in service.  The VHA opinion considered the risk factors and provided a rationale that was supported in part by medical principles or a review of medical literature for statistical data to determine the likelihood of the Veteran contracting the virus.  Therefore, the Board finds that it is has the most probative weight of the medical opinions in the record.  

In sum, the VHA examiner did not endorse any of the risk factors during service, which were asserted by the Veteran, as leading to the infection of hepatitis C.  The VA examiner found that illicit drug use was the most likely risk factor, over and above the others alleged by the Veteran.  

The Board acknowledges the Veteran's (and his wife's) assertion that the Veteran did not use intravenous drugs at any time.  He testified to this in October 2007 (see transcript, p. 18) and denied intravenous drug use in a VA questionnaire about risk factors for hepatitis in August 2003, where he also denied intranasal cocaine use.  In the judgment of the Board, however, the lay statements indicating that the Veteran did not have a history of illicit drug use including intravenous drugs are not credible for reasons that will be discussed below, to include inconsistent statements and lack of consistency with other evidence, as well as the Veteran's own bias and self interest in presenting evidence in a most favorable light to obtain VA benefits.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).   

For example, years prior to the receipt of the Veteran's claim, records from the Social Security Administration show that in a June 2000 disability determination evaluation report, the Veteran admitted to the use of intravenous drugs in the past.  This was contemporaneous with the initial diagnosis of hepatitis C by Duke medical providers, as noted in that report.  And this was more than two years prior to the admission report from Lenoir Memorial Hospital in December 2002, indicating that the Veteran reported to being a historic intravenous drug user and tested positive for illicit substances, to which the Veteran's wife strongly objected and presented argument and evidence on the inaccuracies of that report (the Veteran was hallucinating at the time, was a poor historian, and had lab results at that time showing a negative drug screen except for the methadone he took for his peripheral neuropathy pain).  

Additionally, VA outpatient records in January 2005 indicate that the Veteran reported a history of substance abuse that included experimentation with marijuana, alcohol, and acid, but that he had not drunk or used drugs (presumably illicit drugs) since 1986.  This history is not consistent with the Veteran's wife's report, in a June 2005 statement, that the Veteran required rehabilitation in 1993 due to drug addiction.  Moreover, in May 2006, a VA outpatient record indicates that the Veteran had a history of extensive substance abuse, that he was currently on a narcotic for pain relief, and that he had a history of multiple substance use from age 17 to 31, to include cocaine, MDA, and intravenous heroin for 3-4 months.  The Board is also acutely aware that after three requests to the Veteran (in June 2003, August 2004, and October 2009) to submit records - or a medical release for the RO to obtain records - from Duke Hospital and Duke Diagnostic Clinic, where it is documented that he was initially diagnosed with hepatitis C in 2000, the Veteran has not responded.  Such records from Duke may be highly probative on the issue of risk factors for the infection of hepatitis C including a history of drug use.  Further, on a VA mental health intake report in June 2008, it was noted that the Veteran had denied any current substance use but that on a previous report he had reported experimentation with marijuana, alcohol, and LSD, and that it was reported by Durham VA Medical Center that he was a heroin abuser up until he went into the ministry [according to the Veteran's wife in a June 2005 statement, he was ordained as a minister in September 1996].  

A review of the records also shows that at times the Veteran has presented himself and his history differently to different medical providers.  Private records obtained from the Social Security Administration show that when seen at Anderson Area Medical Center in March 2000, there were many inconsistencies in the Veteran's story regarding when he was seen for treatment for pain and whether he received prescriptions of oxycontin.  The assessment included narcotic abuse and drug seeking behavior.  VA records in May 2008 indicate that the Veteran represented himself and his mood as good and in a positive light to the internal medicine team, which was reportedly not how he was with the psychiatry team.  In a psychiatric consult in May 2008, it was noted that prior to becoming a pastor, the Veteran abused heroin but had a "devine [sic] intervention" and stopped using drugs.  He then denied "street drugs" for the last 30 years.  It was also noted that the Veteran had a history of substance abuse and the personality of a narcotic seeker, and that he had been noted to be very manipulative in previous notes.  Another psychiatry note in May 2008 indicates that the Veteran had a history of chronic pain, opiate overuse, and a distant history of illicit drug dependence.  Still another May 2008 psychiatry note indicates a remote history of heroin abuse 30 years earlier.  

For reasons as shown above, statements to the effect that the Veteran did not have a history as an illicit drug abuser including intravenous drugs, which are made in conjunction with his current appeal, are not credible in light of the various reports of a drug use history in private and VA records.  

As for the Veteran's lay statements regarding risk factors, although the Veteran is competent to state that he received a shot by air gun inoculator during service, and that he was exposed to blood during the sharing of razors and toothbrushes and through cuts in the hands and knife games in the barracks, there is no evidence that the instrumentations for the shots were contaminated with hepatitis virus, as asserted by the Veteran, or that the Veteran came in contact with blood contaminated with a hepatitis virus in the other ways alleged by him.  Stated differently, for the air gun inoculator or exposure to blood to be considered a risk factor, there had to be exposure to blood infected with hepatitis C.  In this case, there is no evidence of contact with blood contaminated with hepatitis C.  

As the Veteran does not state and the record does not show that he came in contact with someone he knew who was infected with hepatitis C, his statements are speculative or conjecture, that is, an inference based on inconclusive evidence.  Although reasonable doubt is to be resolved in favor of a claimant, reasonable doubt exists where there is an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  In the Veteran's case, exposure to hepatitis C based on contact with another person who was infected with hepatitis C by a shot or by physical contact is based on speculation and is thus not positive evidence, so that there is not an approximate balance of positive and negative evidence to which the reasonable doubt standard of proof applies.  38 C.F.R. § 3.102. 

Also, there is a lack of any scientific evidence to document transmission of hepatitis C by air gun injector, although it is "biologically plausible."  See Veterans Benefits Administration (VBA), Fast Letter 04-13 (June 29, 2004) (stating that there have been no case reports of hepatitis C transmitted by an air gun transmission, and one case report of hepatitis B transmitted by an air gun injection.).  The Board acknowledges the Veteran's (and his wife's) efforts to show that it is medically possible, and in the Veteran's case likely, that he contracted the hepatitis C virus through immunization jet injectors during service.  Indeed, he has pointed to other Board decisions that granted service connection for hepatitis C given this risk factor.  However, each case before the Board presents a unique set of facts and circumstances, so that application of the law and regulations to each individual case may produce different results.  The use of jet injectors on the Veteran was considered as a risk factor in determining whether he was exposed to hepatitis C during service.  

Hepatitis C is not a condition under case law that has been found to be capable of lay observation.  Therefore, the determination as to the presence of hepatitis C is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis.  38 C.F.R. § 3.159. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

As the presence or diagnosis of hepatitis C cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, hepatitis C is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of hepatitis C. 

Where, as here, there is a question of the presence or a diagnosis of hepatitis C, which is not capable of lay observation by case law, and hepatitis C is not a simple medical condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of hepatitis C through infection during service, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence.  Accordingly, the statements are not to be considered as competent evidence favorable to the claim. 

As for the Veteran describing a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, hepatitis C was diagnosed in 2000 as documented by medical professionals and neurological symptoms were initially observed in the late 1970s, well after service discharge.  

To the extent the Veteran has expressed the opinion that hepatitis C is related to an air gun injection, sharing of razors, or exposure to blood from other soldiers in his barracks through such avenues as knife games, the Veteran's opinion as a lay person is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience. 

Here, the question of the relationship between hepatitis C and air gun injection, or the other incidents of exposure to the blood of others in service as alleged by the Veteran, is not a simple medical condition, as the Veteran as a lay person is not competent to declare either the presence or diagnosis of hepatitis C based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that he is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between hepatitis C and air gun injection, or the other incidents of exposure to the blood of others in service as alleged by the Veteran.  

As there is no competent evidence favorable to claim, the Board need not reach the question of the Veteran's credibility, that is, the probative value of his statements.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether evidence may be considered, that is, admissible, while credibility is a factual determination going to the probative value or weight of the evidence to be made after the evidence has been admitted.). 

As the preponderance of the evidence is against the claim, the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for hepatitis C with peripheral neuropathy is denied.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


